Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 3, 4, 6, 7, 9, 10, 19, 21, 22, 24, 25 and 27 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
	Regarding independent claim 1, prior art of record fails to teach or render obvious, a data transmission method comprising sending, by a first terminal, a resource allocation request to a base station, wherein the resource allocation request comprises device attribute information of a second terminal and wherein the resource allocation request is carried in a Medium Access Control (MAC) Protocol Data Unit (PDU), the MAC PDU comprises a low-cost Buffer Status Report (BSR), the low-cost BSR is generated by adding one byte to an existing BSR format, and the added one byte is used to indicate the device attribute information of the second terminal, in combination with all other limitations as recited in independent claim 1. The reasons for allowance of other independent claims 10 and 19 are similar to those of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477   
5/18/2021                                                                                                                                                                                                     


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477